Filed 10/17/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 235







Derek Matthew Wisham, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170164







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.



Brian D. Grosinger, Assistant State’s Attorney, Mandan, ND, for respondent and appellee.

Wisham v. State

No. 20170164



Per Curiam.

[¶1]	
Derek Wisham appealed from a district court order denying his application for post-conviction relief on the basis of ineffective assistance of counsel. The district court determined Wisham failed to present any evidence to satisfy the 
Strickland
 test for ineffective assistance of counsel. 
Strickland v. Washington
, 466 U.S. 668, 687 (1984).
 We summarily affirm under N.D.R.App.P. 35.1(a)(2). 
Broadwell v. State
, 2014 ND 6, 
¶ 7,
 841 N.W.2d 750 (“Courts need not address both elements of the ineffective assistance of counsel test, and if a court can dispose of the case by addressing only one element, it is encouraged to do so.”).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte